May 12, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                       D. FRED MARTINEZ, Appellant

NO. 14-15-00368-CV                         V.

     RABA-KISTNER INFRASTRUCTURE, INC., RABA-KISTNER
CONSULTANTS, INC., BRYTEST LABORATORIES, INC., RABA-KISTNER-
ANDERSON CONSULTANTS, INC., AND LONE STAR INFRASTRUCTURE
                    JOINT VENTURE, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 23, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.